




Exhibit 10.3




AMENDED AND RESTATED
CHANGE IN CONTROL SEVERANCE AGREEMENT
THIS AMENDED AND RESTATED AGREEMENT (“Agreement”), is made and entered as of the
___ day of _________________ (the “Execution Date”) by and between ALLEGHENY
TECHNOLOGIES INCORPORATED, a Delaware corporation (hereinafter referred to as
the “Company”), and [NAME] (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Board of Directors of the Company (the “Board”) has approved the
Company’s entering into this agreement providing for certain severance
protection for the Executive following a Change in Control (as hereinafter
defined);
WHEREAS, the Board believes that, should the possibility of a Change in Control
arise, it is imperative that the Company be able to receive and rely upon the
Executive’s advice, if requested, as to the best interests of the Company and
its stockholders without concern that the Executive might be distracted by the
personal uncertainties and risks created by the possibility of a Change in
Control; and
WHEREAS, the purpose of this Amended and Restated Change in Control Agreement is
to amend and restate the Change in Control Agreement in its entirety to
implement the policy of the Company not to pay gross up payments under
agreements executed during or after 2013.
NOW, THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of Executive’s advice and counsel
notwithstanding the possibility, threat, or occurrence of a Change in Control,
and to induce the Executive to remain in the employ of the Company, and for good
and valuable consideration and the mutual covenants set forth herein, the
Company and the Executive, intending to be legally bound, agree as follows:
Article I
Definitions
1.1 Definitions.  Whenever used in this Agreement, the following terms shall
have the meanings set forth below when the initial letter of the word or
abbreviation is capitalized:


(a)“Accrued Obligations” means, as of the Effective Date of Termination, the sum
of (i) the Executive’s Base Compensation through and including the Effective
Date of Termination, (ii) the amount of any bonus, incentive compensation,
deferred compensation and other cash compensation accrued by the Executive as of
the Effective Date of Termination under the terms of any such arrangement and
not then paid, including, but not limited to, AIP accrued but not paid for a
year ending prior to the year in which occurs the Effective Date of Termination,
(iii) unused vacation time monetized at the then rate of Base Compensation,
(iv) expense reimbursements or other cash entitlements and (v) amounts accrued,
including but not limited to, amounts accrued as a result of the application of
Section 2.2(i), under any qualified, non-qualified or supplemental employee
benefit plan, payroll practice, policy or perquisite.




--------------------------------------------------------------------------------




(b)“AIP” means the Company’s Annual Incentive Plan as it exists on the date
hereof and as it may be amended, supplemented or modified from time to time or
any successor annual bonus plan.


(c)“Base Compensation” shall mean the sum of (i) the highest annual rate of base
salary of the Executive as in effect within two years prior to (A) the Effective
Date of the Termination or (B) the date of the Change in Control and (ii) the
greater of (A) the amount that would be paid under the AIP for target
performance in the calendar year that a Change in Control occurs or (B) the
actual AIP payment for the year immediately preceding the Change in Control.


(d)“Beneficiary” shall mean the persons or entities designated or deemed
designated by the Executive pursuant to Section 7.2 herein.


(e)“Board” shall mean the Board of Directors of the Company.


(f)For purposes hereof, the term “Cause” shall mean the Executive’s conviction
of a felony, breach of a fiduciary duty involving personal profit to the
Executive or intentional failure to perform stated duties reasonably associated
with the Executive’s position; provided, however, an intentional failure to
perform stated duties shall not constitute Cause unless and until the Board
provides the Executive with written notice setting forth the specific duties
that, in the Board’s view, the Executive has failed to perform and the Executive
is provided a period of thirty (30) days to cure such specific failure(s) to the
reasonable satisfaction of the Board.


(g)For the purposes of this Agreement, “Change in Control” shall mean, and shall
be deemed to have occurred upon the occurrence of, any of the following events:


(1)The Company acquires actual knowledge that (x) any Person, other than the
Company, a subsidiary, any employee benefit plan(s) sponsored by the Company or
a subsidiary, has acquired the Beneficial Ownership, directly or indirectly, of
securities of the Company entitling such Person to 20% or more of the Voting
Power of the Company, or (y) any Person or Persons agree to act together for the
purpose of acquiring, holding, voting or disposing of securities of the Company
or to act in concert or otherwise with the purpose or effect of changing or
influencing control of the Company, or in connection with or as Beneficial
Ownership, directly or indirectly, of securities of the Company entitling such
Person(s) to 20% or more of the Voting Power of the Company; or


(2)The completion of a Tender Offer is made to acquire securities of the Company
entitling the holders thereof to 20% or more of the Voting Power of the Company;
or


(3)The occurrence of a successful solicitation subject to Rule 14a-11 under the
Securities Exchange Act of 1934, as amended (or any successor Rule) (the “1934
Act”), relating to the election or removal of 50% or more of the members of the
Board or any class of the Board shall be made by any Person other than the
Company or less than 51% of the members of the Board (excluding vacant seats)
shall be Continuing Directors; or


(4)The occurrence of a merger, consolidation, share exchange, division or sale
or other disposition of assets of the Company as a result of which the
stockholders of the Company immediately prior to such transaction shall not
hold, directly or indirectly,




--------------------------------------------------------------------------------




immediately following such transaction a majority of the Voting Power of (i) in
the case of a merger or consolidation, the surviving or resulting corporation,
(ii) in the case of a share exchange, the acquiring corporation or (iii) in the
case of a division or a sale or other disposition of assets, each surviving,
resulting or acquiring corporation which, immediately following the transaction,
holds more than 20% of the consolidated assets of the Company immediately prior
to the transaction;


provided, however that (A) if securities beneficially owned by Executive are
included in determining the Beneficial Ownership of a Person referred to in
Section (i), (B) if Executive is named pursuant to Item 2 of the Schedule 14D-1
(or any similar successor filing requirement) required to be filed by the bidder
making a Tender Offer referred to in Section (ii) or (C) if Executive is a
“participant” as defined in Instruction 3 to Item 4 of Schedule 14A under the
1934 Act in a solicitation referred to in Section (iii) then no Change of
Control with respect to Executive shall be deemed to have occurred by reason of
any such event.
For the purposes of Section 1.1(g), the following terms shall have the following
meanings:
(i)    The term “Person” shall be used as that term is used in Section 13(d) and
14(d) of the 1934 Act as in effect on the Execution Date hereof.
(ii)    “Affiliate” and “Associate” shall have the respective meanings ascribed
to such terms in Rule 12b-2 of the General Rules and Regulations under the
Exchange Act, as in effect on the date of this Rights Agreement.
(iii)    A Person shall be deemed the “Beneficial Owner” of, and shall be deemed
to “Beneficially Own,” and shall be deemed to have “Beneficial Ownership” of,
any Securities:
(1) that such Person or any of such Person’s Affiliates or Associates is deemed
to “Beneficially Own” within the meaning of Rule 13d-3 of the General Rules and
Regulations under the Exchange Act, as in effect on the date of this Rights
Agreement;


(2) that such Person or any of such Person’s Affiliates or Associates has,
directly or indirectly: (A) the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (written or oral), upon the exercise of
conversion rights, exchange rights, rights (other than these Rights), warrants
or options, or otherwise; provided, however, that a Person shall not be deemed
the Beneficial Owner of, or to Beneficially Own, or have Beneficial Ownership
of, Securities tendered pursuant to a tender or exchange offer made by or on
behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered Securities are accepted for purchase or exchange thereunder or
cease to be subject to withdrawal by the tendering Security holder; or (B) the
right to vote or dispose of, including pursuant to any agreement, arrangement or
understanding (written or oral); provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to Beneficially Own, or to have Beneficial
Ownership of, any Security if the agreement, arrangement or understanding
(written or oral) to vote such Security (1) arises solely from a revocable proxy
or consent given to such Person in response to a public proxy or consent
solicitation made generally to all holders of Common




--------------------------------------------------------------------------------




Shares of the Company pursuant to, and in accordance with, the applicable rules
and regulations promulgated under the Exchange Act and (2) is not also then
reportable on Schedule 13D or 13G under the Exchange Act (or any comparable or
successor report);


(3) that are Beneficially Owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates or Associates has
(A) any agreement, arrangement or understanding (written or oral) for the
purpose of holding, acquiring, voting (except to the extent contemplated by the
provisos to Section l.1(g)(ii) of this Agreement) or disposing of any Securities
of the Company or (B) any agreement, arrangement or understanding (written or
oral) to cooperate in obtaining, changing or influencing the control of the
Company; or


(4) that are the subject of, or the reference Securities for, or that underlie,
any Derivative Interest of such Person or any of such Person’s Affiliates or
Associates, with the number of Common Shares deemed Beneficially Owned being the
notional or other number of Common Shares specified in the documentation
evidencing the Derivative Interest as being subject to be acquired upon the
exercise or settlement of the Derivative Interest or as the basis upon which the
value or settlement amount of such Derivative Interest is to be calculated in
whole or in part or, if no such number of Common Shares is specified in such
documentation, as determined by the Board of Directors of the Company in its
sole discretion to be the number of Common Shares to which the Derivative
Interest relates.


Notwithstanding anything in this definition of Beneficial Ownership to the
contrary, (x) the phrase “then outstanding,” when used with reference to a
Person’s Beneficial Ownership of Securities of the Company, shall mean the
number of such Securities then issued and outstanding together with the number
of such Securities not then actually issued and outstanding which such Person
would be deemed to Beneficially Own hereunder and (y) nothing contained in this
definition shall cause a Person to be deemed the “Beneficial Owner” of, or to
“Beneficially Own,” or to have “Beneficial Ownership” of, Securities (1) if such
Person is ordinarily engaged in business as an underwriter of Securities and has
acquired such Securities in a bona fide firm commitment underwriting pursuant to
an underwriting agreement with the Company or (2) if such Person is a “clearing
agency” (as defined in Section 3(a)(23) of the Exchange Act) and has acquired
such Securities solely as a result of such status.
(iv) "Derivative Interest" shall mean any derivative Securities (as defined
under Rule 16a-1 of the General Rules and Regulations under the Exchange Act)
that increase in value as the value of the underlying equity increases,
including a long convertible Security, a long call option and a short put option
position, in each case, regardless of whether (a) such interest conveys any
voting rights in such Security, (b) such interest is required to be, or is
capable of being, settled through delivery of such Security or (c) transactions
hedge the economic effect of such interest.


(v) A specified percentage of “Voting Power” of a company shall mean such number
of the Voting Shares as shall enable the holders thereof to cast such percentage
of all the votes which could be cast in an annual election of directors




--------------------------------------------------------------------------------




(without consideration of the rights of any class of stock, other than the
common stock of the Company, to elect directors by a separate class vote); and
“Voting Shares” shall mean all securities of a company entitling the holders
thereof to vote in an annual election of directors (without consideration of the
rights of any class of stock, other than the common stock of the Company, to
elect directors by a separate class vote).


(vi) “Tender Offer” shall mean a tender offer or exchange offer to acquire
securities of the Company (other than such an offer made by the Company or any
subsidiary), whether or not such offer is approved or opposed by the Board.


(vii) “Continuing Directors” shall mean a director of the Company who either (x)
was a director of the Company on the date hereof or (y) is an individual whose
election, or nomination for election, as a director of the Company was approved
by a vote of at least two-thirds of the directors then still in office who were
Continuing Directors (other than an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of directors of the Company which would be subject to Rule
14a-11 under the 1934 Act, or any successor Rule).


(h)“Code” shall mean the Internal Revenue Code of 1986, as amended.


(i)“Disability” means (A) the Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; or (B) the Executive is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Company.


(j)“409A Payment Date” shall mean for purposes of the commencement of payments
described in Subsection 2.2(g) and (i), if the Executive is not a Specified
Employee on the Effective Date of Termination, a date within thirty (30) days of
the Effective Date of Termination or (b) if the Executive is a Specified
Employee on the Effective Date of Termination, the date which is six months and
one day after the Effective Date of Termination. For continuation of benefits
and coverages under Subsection 2.2(g) for the period between the Effective Date
of Termination and the 409A Payment Date, the Company shall deduct the value of
all such coverages (including the portion otherwise payable by the Executive)
for that six month period from amounts otherwise payable under Section 2.2, and,
on the 409A Payment Date, pay the Executive in a single lump sum the amount
equal to the amount deducted under the foregoing clause less the amount that
would have been payable by the Executive as the employee contribution for such
benefits and coverages for that six month period. For the payment of
non-qualified benefits under Subsection 2.2(i), the initial payment of each such
amount made on the 409A Payment date shall equal seven times the regular monthly
payment due under the applicable non-qualified benefit program and, thereafter,
each monthly installment shall be paid in the amount of the regular monthly
investment. Payments made pursuant to this Agreement resulting from Separation
From Service due to Disability shall commence as soon as administratively
feasible following such Separation From Service, but in no event shall
distribution be made, or commence to be made, after the later of (i) the next
following December 31 or (ii) 2 ½ months after the date of such Separation From
Service due to Disability.




--------------------------------------------------------------------------------




(k)“Effective Date of Termination” shall mean the date on which the Executive’s
employment terminates in a circumstance in which Section 2.1 provides for
Severance Benefits (as defined in Section 2.1).


(l)“Good Reason” shall mean, without the Executive’s express written consent,
the occurrence of any one or more of the following:


(1)A material diminution of the Executive’s authorities, duties,
responsibilities, or status (including offices, titles, or reporting
relationships) as an employee of the Company from those in effect as of one
hundred eighty (180) days prior to the Change in Control or as of the date of
execution of this Agreement if a Change in Control occurs within one hundred
eighty (180) days of the execution of this Agreement (the “Reference Date”) or
the assignment to the Executive of duties or responsibilities inconsistent with
his position as of the Reference Date, other than an insubstantial and
inadvertent act that is remedied by the Company promptly after receipt of notice
thereof given by the Executive, and other than any such alteration which is
consented to by the Executive in writing;


(2)The Company’s requiring the Executive to be based at a location in excess of
thirty-five (35) miles from the location of the Executive’s principal job
location or office immediately prior to the Change in Control, except for
required travel on the Company’s business to an extent substantially consistent
with the Executive’s present business obligations;


(3)A reduction in the Executive’s annual salary or any material reduction by the
Company of the Executive’s other compensation or benefits from that in effect on
the Reference Date or on the date of the Change in Control, whichever is
greater;


(4)The failure of the Company to obtain an unqualified agreement from any
successor to the Company to assume and agree to perform the Company’s
obligations under this Agreement, as contemplated in Article 5 herein; and


(5)Any purported termination by the Company of the Executive’s employment that
is not effected pursuant to a Notice of Termination satisfying the requirements
of Section 2.5 below, and for purposes of this Agreement, no such purported
termination shall be effective.


The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s (A) incapacity due to physical or mental illness or
(B) continued employment following the occurrence of any event constituting Good
Reason herein.
(m)"KEPP" means the Company's Key Executive Performance Plan as it exists on the
date hereof and as it may be amended, supplemented or modified from time to time
or any successor plan.


(n)“Performance/Restricted Stock Program” or “PRSP” means the Company’s
Performance/Restricted Stock Program as it exists on the date hereof and as it
may be amended, supplemented or modified from time to time or any successor
plan.


(o)“Separation from Service” means the cessation of Employment of the Executive
or the cessation of an independent contractor relationship between the Company
and the Executive (in each




--------------------------------------------------------------------------------




case at the level of interaction then permitted under regulations issued
pursuant to Section 409A of the Code) or the Executive’s death, or Disability.


(p)“Severance Compensation” means two (2) times Base Compensation (as defined in
Section 1.1(c) above).


(q)“Specified Employee” means a key employee as defined in Section 416 of the
Code (without regard to paragraph (5) thereof) if the Company has publicly
traded securities.


(r)“TSRP” means the Total Shareholder Return Program as it exists on the date of
the amendment and restatement of this Agreement and as it may be amended,
supplemented or modified from time to time or a successor plan.




Article II
Severance Benefits


2.1 Right to Severance Benefits.  The Executive shall be entitled to receive
from the Company severance benefits described in Section 2.2 below
(collectively, the “Severance Benefits”) if a Change in Control shall occur and
within twenty-four (24) months after the Change in Control either of the
following shall occur:
(a) an involuntary Separation from Service of the Executive’s employment with
the Company by action taken by the Company without Cause; or


(b) a voluntary Separation from Service of the Executive’s employment with the
Company by an action taken by the Executive for Good Reason. For purposes of
this Subsection 2.1(b), the voluntary Separation from Service by the Executive
for Good Reason is intended to be treated as described in Treas. Reg.
1.409A-1(n)(2).


2.2 Severance Benefits.  In the event that the Executive becomes entitled to
receive Severance Benefits, as provided in Section 2.1, the Company shall
provide the Executive with total Severance Benefits as follows (but subject to
Sections 2.6 and 2.7):


(a) The Executive shall receive single lump sum cash Severance Compensation
payment within thirty (30) days of the Effective Date of Termination.


(b) The Executive shall receive the Accrued Obligations in a lump sum cash
payment within thirty (30) days of the Effective Date of Termination.


(c) Within thirty (30) days of the Effective Date of Termination, the Executive
shall receive as AIP for the year in which the termination occurs a lump sum
cash payment equal to the greater of (i) target AIP for that annual period or
(ii) the amount that would have been earned for the annual period if actual
performance for the calendar year up to and including the date of the Change in
Control were annualized and measured against the applicable Executive’s AIP
goals for the calendar year, multiplied by a fraction, the numerator of which is
the number of days elapsed in the current fiscal period to the Effective Date of
Termination, and the denominator of which is 365.


(d) Within thirty (30) days of the Effective Date of Termination, the Executive
shall receive a lump sum payment (i) of any earned but unpaid TSRP Awards (as
defined in the TSRP) and (ii) with




--------------------------------------------------------------------------------




respect to any TSRP Awards for then uncompleted TSRP Performance Periods (as
defined in the TSRP), the value for each then uncompleted TSRP Performance
Period equal to the greater of (A) the aggregate value of the TSRP Awards that
would have been earned if the rate of dividends paid for the calendar year
immediately prior to the Change in Control continued for the remainder of each
then uncompleted TSRP Performance Period and the rank of the Company stock among
the peer group as achieved as of the date of the Change in Control was the rank
of the Company stock as at the end of the TSRP Performance Period and (B) the
aggregate value of the TSRP Awards at Target for each then uncompleted TSRP
Performance Period; provided that portion of any TSRP Award that would be paid
in stock under the terms of the TSRP shall be paid in cash using the highest
value of Company Stock during the period of time between the Change in Control
and the Executive’s termination of employment.


(e) Within thirty (30) days of the Effective Date of Termination, the Executive
shall receive a lump sum payment in cash based on the market value of the stock
as of the date of the Change in Control of any awards for then uncompleted
measurement periods under the Performance/Restricted Stock Program as if all
then applicable performance and service restrictions had been satisfied.


(f) On the 409A Payment Date, the Executive shall receive a lump sum cash
payment equal to the sum of (i) any earned but unpaid KEPP amounts and (ii) with
respect to any KEPP opportunities for any then uncompleted KEPP Performance
Periods an amount determined as the greater of (A) 1 X Performance or (B) the
level of performance that would have been achieved if the rate of the Company's
financial performance for the then completed period as of the Effective Date of
Termination had continued for the remainder of the Performance Period.


(g) Commencing on the 409A Payment Date, all perquisites and welfare benefits,
including medical, dental, vision, life and disability benefits pursuant to
plans under which the Executive and/or the Executive’s family is eligible to
receive benefits and/or coverage shall be continued for a period of thirty-six
(36) months after the Effective Date of Termination. Such benefits shall be
provided to the Executive at no less than the same coverage level as in effect
as of the date of the Change in Control. The Company shall pay the full cost of
such continued benefits, except that the Executive shall bear any portion of
such cost as was required to be borne by key executives of the Company generally
at the date of the Change in Control. Notwithstanding the foregoing, the
benefits described in this Section 2.2(g) may be discontinued prior to the end
of the periods provided in this Section to the extent, but only to the extent,
that the Executive receives substantially similar benefits from a subsequent
employer. In the event any insurance carrier shall refuse to provide coverage to
a former employee, the Company shall secure comparable coverage or may
self-insure the benefits if it pays such benefits together with a payment to the
Executive equal to the federal income tax consequences of payments to a former
highly compensated employee from a discriminatory self-insured plan.


(h) On or after the 409A Payment Date, the Executive shall be entitled to
reimbursement for actual payments made for professional outplacement services or
job search not to exceed Fifteen Thousand Dollars ($15,000) in the aggregate.


(i) In determining the Executive’s pension benefit following entitlement to a
Severance Benefit, (i) the Executive shall be deemed to have satisfied the age
and service requirements for full vesting under the Company’s qualified (within
applicable legal parameters), non-qualified and supplemental pension plans as of
the Effective Date of Termination in which the Executive participates on the
date of the Change in Control such that the Executive shall be entitled to
receive the full accrued benefit (based on actual service rendered through the
Effective Date of Termination plus the service under this Section 2.2(i)) under
all such plans in effect as of the date of the Change in Control, without any




--------------------------------------------------------------------------------




actuarial reduction for early payment and (ii) the Executive shall be credited
with years of service for all purposes under each such plan equal to the number
used to multiply Base Compensation in Section 1.1(l) (not to exceed a maximum
total of ten credited years of service under the Company’s Supplemental Pension
Plan, if applicable). To the extent the amounts determined after giving effect
to this Section 2.2(i) cannot be paid from or under a qualified plan, as
determined by the administrator of the qualified plan(s), the amount that cannot
be paid under the qualified plan shall be paid in a single cash payment on the
409A Payment Date, it being understood that the Executive will receive all
amounts that can be paid from or under a qualified plan from such plan when such
amounts otherwise become due.


(j) If the Company is providing the Executive with the use of an automobile on
the date of the Change in Control, the Company shall acquire title to such
automobile if it does not then have title, satisfy any lease obligation, lien or
encumbrance related to such automobile and transfer to the Executive, free and
clear of all encumbrances, title to the automobile. Such transfer shall be
completed as soon as feasible after the Effective Date of Termination but in no
event later than the later of (i) 2 ½ months after the Effective Date of
Termination or (ii) the last day of the calendar year in which the Effective
Date of Termination occurs.


2.3 Stock Options.  All Company stock options previously granted to the
Executive shall be fully vested and exercisable immediately upon a Change in
Control, provided, however for purposes of this Section 2.3, the thresholds for
measuring a Change in Control under the regulations published under Section 409A
shall be substituted for the thresholds under Section 1.1(g). Such options shall
be exercisable for the remainder of the term established by the Company’s stock
option plan as if the options had vested in accordance with the normal vesting
schedule and the Executive had remained an employee of the Company. Company
stock acquired pursuant to any such exercise may be sold by the Executive free
of any Company restrictions, whatsoever (other than those imposed by federal and
state securities laws).


2.4 Termination for any Other Reason.  If the Executive’s employment with the
Company is terminated under any circumstances other than those set forth in
Section 2.1, including without limitation by reason of retirement, death,
disability, discharge for Cause or resignation without Good Reason, or any
termination, for any reason, that occurs prior to a Change in Control (other
than as provided below) or after twenty-four (24) months following a Change in
Control, the Executive shall have no right to receive the Severance Benefits
under this Agreement or to receive any payments in respect of this Agreement. In
such event Executive’s benefits, if any, in respect of such termination shall be
determined in accordance with the Company’s retirement, survivor’s benefits,
insurance, and other applicable plans, programs, policies and practices then in
effect. Notwithstanding anything in this Agreement to the contrary, if the
Executive’s employment with the Company is terminated at any time from three (3)
to eight (8) months prior to the date on which a Change in Control occurs either
(i) by the Company other than for Cause or (ii) by the Executive for Good
Reason, and it is reasonably demonstrated that termination of employment (a) was
at the request of an unrelated third party who has taken steps reasonably
calculated to effect a Change in Control, or (b) otherwise arose in connection
with or in anticipation of the Change in Control, then for all purposes of this
Agreement the termination shall be deemed to have occurred as if immediately
following a Change in Control under circumstances that would constitute Good
Reason and the Executive shall be entitled to Severance Benefits as provided in
Section 2.2 hereof. Notwithstanding anything in this Agreement to the contrary,
if the Executive’s employment with the Company is terminated at any time within
three (3) months prior to the date on which a Change in Control occurs either
(i) by the Company other than for Cause or (ii) by the Executive under
circumstances that would constitute Good Reason, such termination shall
conclusively be deemed to have occurred as if




--------------------------------------------------------------------------------




immediately following a Change in Control for Good Reason and the Executive
shall be entitled to Severance Benefits as provided in Section 2.2. hereof.


2.5 Notice of Termination.  Any termination by the Company for Cause or by the
Executive for Good Reason shall be communicated by Notice of Termination to the
other party. For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice which shall indicate the specific termination provision in
this Agreement relied upon, and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.


2.6 Withholding of Taxes.  The Company shall withhold from any amounts payable
under this Agreement all Federal, state, local, or other taxes that are legally
required to be withheld.


2.7 Certain Additional Payments by the Company.


(a) No Gross Up Payment. In no event shall the Company pay to, advance on behalf
of or reimburse the Executive for the amount of any excise tax imposed under
Section 4999 of the Code (the “Excise Tax”) or penalties or interest on any
Excise Tax with respect to payments made under this Agreement or, to the extent
required to be aggregated under Section 280G of the Code, the aggregate of all
economic benefits, payments and distributions required to be aggregated as
continent upon a Change in Control.


(b) Executive’s Right to Surrender Payments. Notwithstanding anything in this
Agreement or any other compensation program or arrangement sponsored by the
Company to the contrary, in the event it shall be determined that the aggregate
of the economic benefits, payments or distributions by the Company to or for the
benefit of the Executive required to be aggregated under Section 280G of the
Code as contingent upon a Change in Control would cause some portion of the
aggregate of such economic benefits, payments or distributions to be subject to
the Excise Tax, the Executive, in the Executive’s sole discretion, shall have
the right to surrender some or all of any economic benefit, payment and/or
distribution, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise so that the aggregate of economic
benefits, payments and distributions required to be aggregated under Section
280G of the Code actually received by or for the benefit of the Executive is not
subject to the Excise Tax. Such surrender or surrenders of the right to receive
economic benefits, payments or distributions shall be delivered to the Company
in a written notice setting forth the economic benefit(s), payment(s) or
distribution(s) surrendered and the respective amounts so surrendered. Such
written notice shall be delivered to the Company no less than fifteen (15) days
prior to the 409A Payment Date. Within ten (10) days after the Effective Date of
Termination, the Company and the Executive shall consult with each other and
their respective tax and legal experts in order to satisfy each party as to the
amounts, if any, subject to the Excise Tax. In such consultation, each party
shall bear the cost of their respective experts.




--------------------------------------------------------------------------------






Article III
The Company’s Payment Obligation


3.1 Payment Obligations Absolute.  Except as otherwise provided in the second
last sentence of Section 2.2(g) and subject to Section 2.7(b), the Company’s
obligation to make the payments and the arrangements provided for in this
Agreement shall be absolute and unconditional, and shall not be affected by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense, or other right that the Company may have against the
Executive or any other party. All amounts payable by the Company under this
Agreement shall be paid without notice or demand. Each and every payment made
hereunder by the Company shall be final, and the Company shall not seek to
recover all or any part of such payment from the Executive or from whomsoever
may be entitled thereto, for any reasons whatsoever. Notwithstanding any other
provisions of this Agreement to the contrary, the Company shall have no
obligation to make any payment to the Executive hereunder to the extent, but
only to the extent, that such payment is prohibited by the terms of any final
order of a Federal or state court or regulatory agency of competent
jurisdiction; provided, however, that such an order shall not affect, impair, or
invalidate any provision of this Agreement not expressly subject to such order.


3.2 Contractual Rights to Payments and Benefits.  This Agreement establishes and
vests in the Executive a contractual right to the payments and benefits to which
the Executive is entitled hereunder. Nothing herein contained shall require or
be deemed to require, or prohibit or be deemed to prohibit, the Company to
segregate, earmark, or otherwise set aside any funds or other assets, in trust
or otherwise, to provide for any payments to be made or required hereunder. The
Executive shall not be obligated to seek other employment in mitigation of the
amounts payable or arrangements made under any provision of this Agreement, and
the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in the
second last sentence of Section 2.2(g).




Article IV
Enforcement and Legal Remedies


4.1 Consent to Jurisdiction.  Each of the parties hereto irrevocably consents to
personal jurisdiction in any action brought in connection with this Agreement in
the United States District Court for the Western District of Pennsylvania or any
Pennsylvania state court of competent jurisdiction. The parties also consent to
venue in the above forums and to the convenience of the above forums. Any suit
brought to enforce the provisions of this Agreement must be brought in the
aforementioned forums.


4.2 Cost of Enforcement.  In the event that it shall be necessary or desirable
for the Executive to retain legal counsel in connection with the enforcement of
any or all of Executive’s rights to Severance Benefits under Section 2.2 of this
Agreement, and provided that the Executive substantially prevails in the
enforcement of such rights, the Company, as applicable, shall pay (or the
Executive shall be entitled to recover from the Company, as the case may be) the
Executive’s reasonable attorneys’ fees, costs and expenses in connection with
the enforcement of Executive’s rights.














--------------------------------------------------------------------------------




Article V
Binding Effect; Successors


The rights of the parties hereunder shall inure to the benefit of their
respective successors, assigns, nominees, or other legal representatives. The
Company shall require any successor (whether direct or indirect, by purchase,
merger, reorganization, consolidation, acquisition of property or stock,
liquidation, or otherwise) to all or a significant portion of the assets of the
Company, as the case may be, by agreement in form and substance reasonably
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company, as the
case may be, would be required to perform if no such succession had taken place.
Regardless of whether such agreement is executed, this Agreement shall be
binding upon any successor in accordance with the operation of law and such
successor shall be deemed the “Company”, as the case may be, for purposes of
this Agreement.


Article VI
Term of Agreement


The term of this Agreement shall commence on the Execution Date and shall
continue in effect for three (3) full years (the “Term”) unless further extended
as provided in this Article. The Term of this Agreement shall be automatically
and without action by either party extended for one additional calendar month on
the last business day of each calendar month so that at any given time there are
no fewer than 35 nor more than 36 months remaining unless one party gives
written notice to the other that it no longer wishes to extend the Term of this
Agreement, after which written notice, the Term shall not be further extended
except as may be provided in the following sentence. However, in the event a
Change in Control occurs during the Term, this Agreement will remain in effect
for the longer of: (i) thirty-six (36) months beyond the month in which such
Change in Control occurred; or (ii) until all obligations of the Company
hereunder have been fulfilled and all benefits required hereunder have been paid
to the Executive or other party entitled thereto.


Article VII
Miscellaneous


7.1 Employment Status.  Neither this Agreement nor any provision hereof shall be
deemed to create or confer upon the Executive any right to be retained in the
employ of the Company or any subsidiary or other affiliate thereof.


7.2 Beneficiaries.  The Executive may designate one or more persons or entities
as the primary and/or contingent Beneficiaries of any Severance Benefits owing
to the Executive under this Agreement. Such designation must be in the form of a
signed writing acceptable to the Board of Directors of the Company. The
Executive may make or change such designation at any time.


7.3 Entire Agreement.  This Agreement contains the entire understanding of the
Company and the Executive with respect to the subject matter hereof. Any
payments actually made under this Agreement in the event of the Executive’s
termination of employment shall be in lieu of any severance benefits payable
under any severance plan, program, or policy of the Company to which the
Executive might otherwise be entitled.




--------------------------------------------------------------------------------




7.4 Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular, and the singular shall include the plural.


7.5 Notices.  All notices, requests, demands, and other communications hereunder
must be in writing and shall be deemed to have been duly given if delivered by
hand or mailed within the continental United States by first-class certified
mail, return receipt requested, postage prepaid, to the other party, addressed
as follows:


(a) If to the Company:
Allegheny Technologies Incorporated
1000 Six PPG Place
Pittsburgh, PA 15222-5479
Attn: Senior Vice President, General Counsel, Chief Compliance Officer and
Corporate Secretary


(b) If to Executive, to the Executive’s address set forth at the end of this
Agreement. Addresses may be changed by written notice sent to the other party at
the last recorded address of that party.


7.6 Execution in Counterparts.  The parties hereto in counterparts may execute
this Agreement, each of which shall be deemed to be original, but all such
counterparts shall constitute one and the same instrument, and all signatures
need not appear on any one counterpart.


7.7 Severability.  In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are for convenience of reference and not part of
the provisions hereof and shall have no force and effect.


7.8 Modification.  No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and on behalf of the Company.


7.9 Applicable Law.  To the extent not preempted by the laws of the United
States, the laws of the Commonwealth of Pennsylvania, other than the conflict of
law provisions thereof, shall be the controlling laws in all matters relating to
this Agreement.


7.10 Section 409A. This Agreement shall be construed and interpreted in a manner
so as not to trigger adverse tax consequences to the Executive under Section
409A of the Code and the rulings and regulations issued thereunder. The Company
may amend this Agreement in any manner necessary to comply with Code Section
409A or any successor law, without the consent of the Executive. Furthermore, to
the extent necessary to comply with Section 409A of the Code, the payment terms
for any of the payments or benefits payable hereunder may be delayed without the
Executive’s consent to comply with Section 409A of the Code.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
ALLEGHENY TECHNOLOGIES INCORPORATED
 
 
 
 
By:
 
 
Title:
Senior Vice President, General Counsel, Chief Compliance Officer and Corporate
Secretary
 
 
 
 
EXECUTIVE:
 
 
 
 
[NAME]











